DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of this application’s status as a continuation of application 16/875,663 now patent 11,425,811 filed on 05/15/2020, which priority under 35 U.S.C § 119(e) to U.S. Provisional Patent Application Ser. 62/849,521 filed on 05/17/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2022 has been considered by the examiner. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 1 is  rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No11,425,811. This is a statutory double patenting rejection.
Instant Application
U.S. Patent No11,425,811
1. A remote control device, comprising: a memory; a user interface; and a processor, configured to: receive an indication of a user interaction via the user interface; transmit a first command message after receipt of the indication of the user interaction, wherein the first command message comprises a first command, the first command comprising a first intensity level and a fade period, wherein the first command is configured to adjust to the first intensity level over the fade period; transmit a second command message, after a transmission interval from when the first command message was transmitted, wherein the second command message comprises a second command, the second command comprising a second intensity level and the fade period, wherein the second command is configured to adjust to the second intensity level over the fade period, and wherein the fade period is longer than the transmission interval.
1. A remote control device, comprising: a memory; a user interface; and a processor, configured to: receive an indication of a user interaction via the user interface; transmit a first command message after receipt of the indication of the user interaction, wherein the first command message comprises a first command, the first command comprising a first intensity level and a fade period, wherein the first command is configured to adjust to the first intensity level over the fade period; transmit a second command message, after a transmission interval from when the first command message was transmitted, wherein the second command message comprises a second command, the second command comprising a second intensity level and the fade period, wherein the second command is configured to adjust to the second intensity level over the fade period, and wherein the fade period is longer than the transmission interval.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        October 26, 2022